                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA

 UNITED STATES OF AMERICA,

                Plaintiff,
                                                               1:19-cr-00028-RP-CFB
 vs.

 WILBER ASCENCIO CARTAGENA

                Defendant.


       REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

        The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered

a plea of guilty to Count 1 of the Indictment. After cautioning and examining the Defendant under

oath concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea(s)

was/were knowing and voluntary as to each count, and that the offense(s) charged is/are supported

by an independent factual basis concerning each of the essential elements of such offense(s). There

is no plea agreement. I, therefore, recommend that the plea(s) of guilty be accepted, that a pre-

sentence investigation and report be prepared, and that the Defendant be adjudged guilty and have

sentence imposed accordingly.


         August 23, 2019
Date: ________________________                    ______________________________________
                                                  CELESTE F. BREMER
                                                  U.S. MAGISTRATE JUDGE

                                            NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days
from the date of its service shall bar an aggrieved party from attacking such Report and
Recommendation before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
